

115 HR 4540 IH: To amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse the Treasury for amounts paid as awards and settlements under the Congressional Accountability Act of 1995 in connection with violations of such Act which were committed personally by the Members, to prohibit the imposition of nondisclosure agreements as a condition of the payment of an award or settlement in connection with a violation of such Act, and for other purposes.
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4540IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Mr. Marino introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse
			 the Treasury for amounts paid as awards and settlements under the
			 Congressional Accountability Act of 1995 in connection with violations of
			 such Act which were committed personally by the Members, to prohibit the
			 imposition of nondisclosure agreements as a condition of the payment of an
			 award or settlement in connection with a violation of such Act, and for
			 other purposes.
	
		1.Personal liability of Members of Congress to reimburse Treasury for amounts paid as settlements and
			 awards under Congressional Accountability Act of 1995
			(a)Mandating reimbursement of amounts paid
 (1)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:
					
 (d)Personal liability of Members of Congress for payment of settlements and awardsIf a payment is made from the account described in subsection (a) for an award or settlement resulting from a violation of part A of title II consisting of an act committed personally by a Member of the House of Representatives or a Senator, the Member or Senator shall reimburse the account for the amount of the award or settlement.
						.
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to payments made on or after the date of the enactment of this Act.
				(b)Reimbursement of amounts paid previously
 (1)Requiring reimbursementIf, prior to the date of the enactment of this Act, a payment was made from the account described in section 415(a) of the Congressional Accountability Act of 1995 for an award or settlement resulting from a violation of part A of title II of such Act consisting of an act committed personally by an individual who, at the time of committing the act, was a Member of the House of Representatives or a Senator, the individual shall reimburse the account for the amount of the award or settlement, plus interest.
 (2)DeadlineAn individual shall meet the requirements of paragraph (1) not later than 1 year after the date of the enactment of this Act.
 (3)Notifications by Office of ComplianceNot later than 30 days after the date of the enactment of this Act, the Office of Compliance shall submit to each individual described in paragraph (1) a notice of the amount the individual is required to reimburse under such paragraph.
				2.Reports on awards and settlements paid in connection with violations of Congressional
			 Accountability Act
			(a)Annual report required
 (1)In generalSection 301 of the Congressional Accountability Act of 1995 (2 U.S.C. 1381) is amended by adding at the end the following new subsection:
					
						(l)Annual report on awards and settlements paid in connection with violations by employing offices of
			 House and Senate
 (1)ReportNot later than 90 days after the end of each fiscal year, the Office shall submit to Congress and publish on the Office’s public website a report listing all awards and settlements paid during the year in connection with violations of part A of title II which consisted of an act committed personally by a Member of the House of Representatives or a Senator, and shall include in the report the following information:
 (A)A description of the violation involved. (B)The identification of the Member or Senator involved.
 (C)The amount of the award or settlement. (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the reports required under this subsection, the Office shall ensure that the identity of any individual who received an award or settlement, or who made an allegation of a violation against an employing office, is not disclosed..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to fiscal year 2018 and each succeeding fiscal year.
				(b)Report on awards and settlements previously paid
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Office of Compliance shall submit to Congress and publish on the Office’s public website a report listing all awards and settlements paid under the Congressional Accountability Act of 1995 prior to fiscal year 2018 in connection with violations of part A of title II of such Act which were committed personally by Members of the House of Representatives or Senators, and shall include in the report the following information:
 (A)A description of the violation. (B)The identification of the Member or Senator.
 (C)The amount of the award or settlement. (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the report under this section, the Office shall ensure that the identity of any individual who received an award or settlement, or who made an allegation of a violation against an employing office of the House of Representatives or Senate, is not disclosed.
				3.Prohibiting imposition of nondisclosure agreements as condition of award or settlement
 (a)ProhibitionSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401) is amended— (1)by striking Except as otherwise provided and inserting (a) Procedures available.—Except as otherwise provided; and
 (2)by adding at the end the following new subsection:  (b)Prohibiting imposition of nondisclosure agreementsA nondisclosure agreement may not be imposed on any party as a condition of the payment of any award or settlement in connection with a violation of part A of title II consisting of an act committed personally by a Member of the House of Representatives or a Senator.
						.
 (b)Permitting individuals subject to existing nondisclosure agreements To make information publicAny individual who received an award or settlement prior to the date of the enactment of this Act in connection with a violation of part A of title II of the Congressional Accountability Act of 1995 consisting of an act committed personally by a Member of the House of Representatives or a Senator, and who signed a nondisclosure agreement as a condition of receiving the award or settlement, may, notwithstanding the terms of the agreement, make public any information relating to the award or settlement.
 (c)Effective dateThe amendment made by paragraph (1) shall apply with respect to awards and settlements paid in connection with the Congressional Accountability Act of 1995 on or after the date of the enactment of this Act.
			